DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurz et al., U.S. Patent No. 4,330,730, patented on May 18, 1982, Yang et al., “Effects of porosity on dielectric and piezoelectric properties of porous lead zirconate titanate ceramics”, published on 4/14/2011 (Yang), further in view of Chang et al., U.S. Patent No. 6,671,380, patented on December 30, 2003 (Chang).

As to Claim 1, Kurz discloses a transducer comprising: a piezoelectric element [40, 42, 44] that is that has a film [40] configured to expand and contract in a thickness direction (col. 3, lines 57-66), the piezoelectric element [40, 42, 44] being bent or curved (see Fig. 6), the piezoelectric element [40, 42, 44] being folded into multiple layers (the piezoelectric element [40, 42, 44] is rolled into multiple layers; see Fig. 6), adjacent layers [42, 44] of the piezoelectric element [40, 42, 44] that are adjacent due to folding of the piezoelectric element [40, 42, 44] being disposed with a gap between the adjacent layers [42, 44] (the gap is formed by an adhesive [46]; col. 5, lines 17-20; see Fig. 6).
It is noted that Kurz does not explicitly disclose that the piezoelectric
element has a porous film. However, providing a porous film for a piezoelectric element
was well known. Yang teaches that using porous PZT is advantageous due to low cost, easy fabrication, and linearity (See Yang: p. 98, first paragraph). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide Yang’s improvement of a porous film as the film comprising the piezoelectric element of Kurz.
It is noted that Kurz and Yang do not explicitly disclose that the transducer comprises a housing, and that the piezoelectric element is disposed inside the housing. However, providing a housing for similar transducers was well known. Chang teaches a transducer [50] comprising a piezoelectric element [40] folded into multiple layers (see Figs. 2A and 2B), the transducer comprising a housing [78], the piezoelectric element [40] disposed inside the housing [78] (see Fig. 2A). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a housing for the piezoelectric element, in the transducer of Kurz and Yang, for the added benefit of protection (Chang: col. 3, lines 63-65).

As to Claim 2, Kurz, Yang, and Chang remain as applied above to Claim 1. Kurz further discloses that the piezoelectric element [40, 42, 44] further has a pair of electrodes [42, 44] that are laminated on both sides of the film [40] ([42] and [44] are conductive coatings on film [40]; col. 5, lines 15-17; see Fig. 6), and the pair of electrodes [42, 44] which face to each other due to bending or curving the folding of the piezoelectric element [40, 42, 44] are configured not to come into contact with each other (an insulator [46] between the electrodes [42, 44] isolates them; col. 5, lines 17-20; see Fig. 6).

As to Claim 3, Kurz, Yang, and Chang remain as applied above to Claim 2. Kurz further discloses that the pair of electrodes [42, 44] which face to each other are configured not to electrically short-circuit (the insulator [46] electrically isolates electrodes [42, 44]; col. 5, lines 17-20; see Fig. 6).

As to Claim 4, Kurz, Yang, and Chang remain as applied above to Claim 3. Kurz further discloses an insulating member [46] that is partially interposed between the pair of electrodes [42, 44] which face to each other (an insulator [46] between the electrodes [42, 44] isolates them; col. 5, lines 17-20; see Fig. 6).

As to Claim 5, Kurz, Yang, and Chang remain as applied above to Claim 3. Kurz further discloses that the piezoelectric element [16, 20, 22] is further bent or curved folded into the multiple layers after being folded once in half (see the embodiment of Fig. 5).

As to Claim 8, Kurz, Yang, and Chang remain as applied above to Claim 1. Kurz further discloses a covering member [46] that covers the piezoelectric element [40, 42, 44] (see Fig. 6).

As to Claim 12, Kurz, Yang, and Chang remain as applied above to Claim 1. Kurz further discloses that the adjacent layers [20, 22] are disposed with the gap so as not to be fixed to each other (see Fig. 5).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 9 recites the unique feature of the covering member being a bag body. The closest prior art, Chang, teaches a housing for the piezoelectric element, but not the combination of a housing and a bag body covering the piezoelectric element.


Response to Arguments
Applicant’s arguments with respect to Claims 1-5, 8-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653